Citation Nr: 1827055	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  16-24 497A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death. 

2. Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C. § 1318. 

3. Entitlement to accrued benefits based on the Veteran's claim for pension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

G. Morales, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from November 1943 to April 1946.  The Veteran died in October 2013. The appellant is the Veteran's surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. The Veteran died in October 2013. 

2. The Veteran's death certificate lists the causes of death as respiratory failure, stroke, and hypertension. 

3. Service connection was not in effect for any disability at the time of the Veteran's death. 

4. The probative and competent evidence of record does not demonstrate that it is at least as likely as not that the Veteran's causes of death manifested during his period of active service or are otherwise related to service. 

5. Prior to his death, the Veteran was in need of regular aid and attendance. 

6. At the time of the Veteran's claim for pension, his income did not exceed the MAPR then in effect. 


CONCLUSIONS OF LAW

1. The criteria for service connection for the cause of the Veteran's death have not been met. 38 U.S.C. §§ 1110, 1310, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 312 (2017). 

2. The criteria for entitlement to dependency and indemnity compensation under 38 U.S.C. § 1318 have not been met. 38 U.S.C. § 1318 (2012); 38 C.F.R. § 3.22 (2017). 

3. The criteria for nonservice-connected pension, with aid and attendance, for accrued benefits have been met. 38 U.S.C. §§ 1114, 1521, 5107, (2012); 38 C.F.R. §§ 3.3(b)(3), 3.23, 3.271, 3.272, 3.351, 3.352, 3.1000(a) (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant and her representative have not alleged any deficiencies in VA's duties to notify and assist. It will not be discussed further. As such, the Board will proceed with consideration of the appellant's appeal. 

Service connection for the cause of the Veteran's Death

The appellant claims service connection for the cause of the Veteran's death. 

VA service-connected death benefits are payable to the surviving spouse of a Veteran if the Veteran died from a service-connected disability. 38 U.S.C. § 1310 (2012); 38 C.F.R. §§ 3.5, 3.312 (2017). In order to establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death. 38 C.F.R. § 3.312 (2017). 

To constitute the principal cause of death, a service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death. To be a contributory cause of death requires a showing that the service-connected disability contributed substantially or materially to cause death; that it combined to cause death; or that it aided or lent assistance to the production of death. It is not sufficient to show that the service-connected disorder casually shared in producing death, but rather it must be shown that there was a causal connection between the service-connected disability and the veteran's death. 38 C.F.R. § 3.312(b), (c) (2017). If the evidence shows that, the Veteran died of a disorder that was ultimately related to service, the regulations do not require a service-connected disability to be the primary cause of death, only to be etiologically related or casually connected. 38 U.S.C. § 1310 (2012); 38 C.F.R. § 3.312 (2017). 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017). In order to establish entitlement to service connection, there must be 1) evidence of a current disability; 2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
3) causal connection between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be granted for a disability, which is proximately due to, or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by a service-connected disease or injury. 38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 43, 448-49 (1995). 

When a chronic disease is not shown to have manifested to a compensable degree within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time. When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a). 38 C.F.R. § 3.303(b). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).

The Board finds that the competent and probative evidence shows that there is no disability incurred in or aggravated by service that either caused or contributed to the Veteran's death. 

The Veteran died in October 2013. A death certificate lists respiratory failure, stroke, and hypertension as the causes of death. See 2/20/2014, Death Certificate.  

The Veteran was not service-connected for any disability prior to his death. The appellant contends that syphilis caused the Veteran's stroke, and therefore, caused his death. See 6/8/2016, Form 9, at p. 2. 

The evidence of record shows that the Veteran was treated for syphilis in service. See 10/28/2015, C&P Examination, at p. 3; see also 04/08/2014 Military Personnel Record, at 6, 8, 10-11.  

The Board has considered the appellant's lay statements. Laypeople are competent to provide opinions on some medical issues. However, as to the specific issue in this case, whether the Veteran's in-service syphilis caused his stroke in 1986, that issue falls outside the realm of common knowledge of a lay person. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). Indeed, syphilis is categorized by VA as an infectious disease.  See 38 C.F.R. § 4.88b.  As a layperson, it is not shown that the appellant has the medical expertise or training to provide such an opinion, and no competent opinions are of record that indicates that the Veteran's death to service. 

VA obtained a medical opinion in October 2015. See 10/28/2015, C&P Examination. The examiner reviewed all the available medical records, and documented in-service treatment for syphilis. Id. at p. 2-3. The examiner noted that the Veteran had a severe stroke in 1986 that left him with several disabilities and his condition continually deteriorated. Id. at p. 3. The examiner noted that with a very high degree of medical certainty that the Veteran's syphilis and medications were less likely than not to have caused or substantially contributed to the Veteran's death. Additionally, no service treatment records indicated a diagnosis, which would have at least as likely as not contributed to the Veteran's death. Id. 

The evidence shows that the Veteran developed respiratory failure due to or as a consequence of stroke and hypertension, which led to his death, many years after service. Those fatal conditions were not service-connected, nor does any competent medical evidence of record demonstrate that they were caused by any incident of service or were related to service. The weight of the evidence shows that no disability incurred in or aggravated by service either caused or contributed to the Veteran's death. 

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death. Therefore, the claim must be denied. 38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

DIC

With respect to the claim of entitlement to DIC benefits under 38 U.S.C. §1318, 
VA death benefits may be paid to a deceased Veteran's surviving spouse in the same manner as if the Veteran's death was service-connected even though the Veteran died of nonservice-connected causes, if the Veteran's death was not the result of his or her own willful misconduct, and at the time of death, the Veteran was receiving, or was entitled to received compensation for a service-connected disability that was rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; or was rated totally disabling continuously since the Veteran's release from active duty and for a period of not less than five years immediately preceding death; or was rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death if the veteran was a former prisoner of war who died after September 30, 1999. 38 U.S.C. § 1318 (2012). In this case, the evidence does not show that the Veteran was permanently and totally disabled at the time of his death due to a service-connected condition.  Indeed, during the Veteran's lifetime, the record reflects that service connection was not established for any disability nor does the record show that he was a prisoner of war. See Defense POW/MIA Accounting Agency, http://www.dpaa.mil/Our-Missing/World-War-II/Service-Personnel-Not-Recovered-Following-WWII/ (last visited Apr. 23, 2018). 

In sum, the weight of the competent and credible evidence shows that the Veteran developed the conditions that led to his death many years after service. The respiratory failure, stroke, and hypertension were not service-connected, and the weight of the evidence shows that no disability incurred in or aggravated by service either caused or contributed to the Veteran's death. While the Board is sympathetic to the appellant's loss of her husband, the Board finds that the preponderance of the evidence is against the claim for DIC, and that the claim must be denied. 38 U.S.C. § 5107(b) (2012); Gilbert, 1 Vet. App. at 53. 

Accrued Benefits

When a Veteran has a claim pending at the time of his death, his surviving spouse or children may be paid periodic monetary benefits, which were due and unpaid, which the Veteran was entitled to at the time of his death based on existing ratings or decisions, or other evidence that was on file when he died.  See 38 U.S.C. § 5121; 38 C.F.R. § 3.1000. Although the Veteran's claim for accrued benefits is separate from any claims that the Veteran filed prior to his death, the accrued benefits claim is "derivative of" the Veteran's claim, and the appellant takes the Veteran's claim as it stood on the date of his death. Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996). There is no basis for an accrued benefits claim unless the individual from whom the accrued benefits claim derives had a claim for VA benefits pending at the time of death. See Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 1998). 

In this case, the Veteran filed a claim for nonservice-connected pension benefits with aid and attendance in May 2013. At the time of his death in October 2013, the Veteran's claim had not yet been adjudicated. 


Aid and Attendance 

Generally, a Veteran who meets wartime service requirements and who is in need of aid and attendance is entitled to a rate of pension set by law, reduced by the amount of his countable income. 38 U.S.C. § 1521; 38 C.F.R. §§ 3.3(a)(3), 3.23. Thus, in order to receive pension, the specified wartime service, aid and attendance, and income requirements must all be met. See 38 U.S.C. § 1521. 

In regard to specified wartime service, the evidence shows that the Veteran served on active duty from November 1943 to April 1946. By regulation, the period of World War II is from December 7, 1941 to December 31, 1946. See 38 C.F.R. § 3.2. Accordingly, the Board finds the specified wartime service requirement met as the Veteran served on active duty for more than 90 days during a period officially recognized as a period of war. 

For the aid and attendance requirement, 38 C.F.R. § 3.351(b) defines aid and attendance as "helplessness or being so nearly helpless as to require the regular aid and attendance of another person." Section 3.351(c) further clarifies that an individual will be considered in need of regular aid and attendance if he or she: 
(1) "is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less;" (2) is in a nursing home due to mental or physical incapacity; or (3) "[e]stablishes a factual need for aid and attendance under the criteria set forth in [38 C.F.R.] § 3.352(a)." Included amongst its defining criteria, 38 C.F.R. § 3.352(a) states that an individual qualifies as receiving aid and attendance if he or she has an "incapacity, physical or mental, which requires care or assistance on a regular basis to protect [him or her] from hazards or dangers incident to his or her daily environment." 

In this case, the Board finds that the Veteran required aid and attendance for VA purposes. Specifically, in an examination for housebound status and need for regular aid and attendance, it was reported that he could not prepare his own meals, he needed assistance in bathing and hygiene, did not have the ability manage his own affairs, and that he was bed-bound. See 5/13/2013, VA 21-2680. Accordingly, the Board finds the aid and attendance requirement satisfied. 

Pension

In moving to the remaining income requirement, the Board notes that as an initial matter, in making its determination, it may only consider evidence contained in the claims file at the time of the Veteran's death. See 38 C.F.R. § 3.1000(a). This includes service department and VA treatment records, which are considered to be constructively in the claims, file at the date of death, even though they may not physically be in the file until after that date. 38 C.F.R. § 3.1000(d)(4). Accordingly, after the Veteran's death, VA cannot develop additional evidence that might better substantiate the claim of entitlement to accrued benefits. 

In light of these principles, although the appellant submitted additional material beginning in November 2013, the Board may only consider evidence contained in the claims file as of October 2013, the Veteran's date of death. 

Basic entitlement to improved pension exists if, among other requirements that are not at issue in this case, a veteran's income is not in excess of the applicable maximum allowable pension rate (MAPR) specified in 38 C.F.R. § 3.23, as changed periodically and reported in the Federal Register. See 38 U.S.C. § 1521 (2012); 38 C.F.R. § 3.3(a)(3) (2017). The MAPR is periodically increased from year to year. 38 C.F.R. § 3.23(a). The MAPR is published in Appendix B of VBA's Adjudication Manual M21-1 and is given the same force and effect as if published in VA regulations. 38 C.F.R. §§3.21, 3.23. 

To calculate pension, the maximum rates for NSC pension shall be reduced by the amount of countable annual income of the Veteran. 38 U.S.C. § 1521; 38 C.F.R. §3.23(b). In addition, the payment of a NSC pension shall be denied or discontinued based upon consideration of the annual net worth or corpus of the estate of the veteran, the veteran's spouse, and the veteran's children. 38 U.S.C. § 1522(a); 38 C.F.R. § 3.274. In determining countable annual income for NSC pension purposes, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income) shall be included except for listed exclusions. See 38 U.S.C. §1503(a). Social Security Association income is not specifically excluded under 38 C.F.R. § 3.272. Such income is therefore included as countable income. 

Medical expenses in excess of five percent of the MAPR, which have been paid by the claimant, shall be excluded from countable income for the purpose of determining entitlement to improved pension. 38 C.F.R. § 3.272. 

The MAPR for a Veteran with aid and attendance with one dependent was $24,652.00 in May 2013, at the time the Veteran filed his claim. See VBA, Pension, Veterans Pension Rate Table - Effective 12/1/12, https://benefits.va.gov/PENSION/rates_veteran_pen12.asp.   

The record reflects that the Veteran had monthly income from the Social Security Administration of $458.90 for himself, and $1226.90 for the appellant. See 7/17/2013, SHARE Print Screens - Veteran; 10/10/2013, SHARE Print Screens - Appellant. The appellant also had monthly income of $186.00. See 10/25/2013, VA 21-534EZ, at p. 4. Using the information provided, his annual income for 2013 was $22,461.60. 

Accordingly, even before considering the Veteran's medical expenses, it is clear that his income did not exceed the MAPR of $24,652.00. Therefore, entitlement to pension, for accrued benefits, is granted. 



ORDER

Service connection for the cause of the Veteran's death is denied. 

DIC under 38 U.S.C. § 1318 is denied. 

Nonservice-connected pension, with aid and attendance, for purposes of accrued benefits, is granted. 




____________________________________________
Paul Sorisio 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


